 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   John Patrick Kelly,                                 No. CV-18-01016-PHX-DJH
10                  Petitioner,                          ORDER
11   v.
12   Charles Ryan, et al.,
13                  Respondents.
14
15          This matter is before the Court on Petitioner’s Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 (Doc. 1); the Report and Recommendation (“R&R”)
17   (Doc. 17) issued by United States Magistrate Judge Bridget S. Bade; and Petitioner’s
18   Motion for Case Status (Doc. 19).
19          Petitioner was tried and found guilty of one count of fraudulent schemes and
20   artifices, one count of theft, four counts of criminal impersonation, one count of attempting
21   to traffic stolen property, one count of trafficking in stolen property, and one count of
22   attempted theft. (Doc. 17 at 1, 3). On November 22, 2010, the state court imposed
23   concurrent, enhanced, aggravated, and presumptive sentences, the longest of which was 22
24   years of imprisonment. (Id. at 3). In his Petition, Petitioner raises three grounds for relief:
25   first, he contends that his trial counsel provided ineffective assistance of counsel by failing
26   to communicate plea offers; second, that the trial violated his right to a speedy trial; and
27   third, that the settlement conference judge engaged in judicial misconduct by offering
28   Petitioner a favorable plea in exchange for money or property.             (Id. at 5).   After
 1   consideration of the issues, Judge Bade concluded that some of Petitioner’s claims were
 2   procedurally barred from federal habeas corpus review without an excuse, and that his
 3   remaining claim did not entitle him to habeas corpus relief.      (Id. at 26). Accordingly,
 4   Judge Bade recommends the Petition be denied and dismissed with prejudice. (Id. at 13).
 5          Judge Bade advised the parties that they had fourteen days to file objections and that
 6   the failure to timely do so “may result in the acceptance of the Report and Recommendation
 7   by the District Court without further review.” (Id. at 27) (citing United States v. Reyna-
 8   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)). Petitioner has not filed an objection
 9   and the time to do so has expired. Respondents have also not filed an objection. Absent
10   any objections, the Court is not required to review the findings and recommendations in
11   the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1989) (noting that the relevant provision
12   of the Federal Magistrates Act, 28 U.S.C. § 636(b)(1), “does not on its face require any
13   review at all . . . of any issue that is not the subject of an objection.”); Reyna-Tapia, 328
14   F.3d at 1121 (same); Fed.R.Civ.P. 72(b)(3) (“The district judge must determine de novo
15   any part of the magistrate judge’s disposition that has been properly objected to.”).
16          Nonetheless, the Court has reviewed Judge Bade’s comprehensive and well-
17   reasoned R&R and agrees with its findings and recommendations. The Court will,
18   therefore, accept the R&R and dismiss the Petition. See 28 U.S.C. § 636(b)(1) (“A judge
19   of the court may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.”); Fed.R.Civ.P. 72(b)(3) (same).
21          Accordingly, IT IS ORDERED that Magistrate Judge Bade’s Report and
22   Recommendation (Doc. 17) is ACCEPTED and ADOPTED as the Order of this Court.
23          IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus pursuant
24   to 28 U.S.C. § 2254 (Doc. 1) is DENIED and DISMISSED WITH PREJUDICE.
25          IT IS FURTHER ORDERED that Petitioner’s Motion for Case Status (Doc. 19)
26   is DENIED as moot.
27          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
28   Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis


                                                 -2-
 1   on appeal are DENIED because dismissal of the Petitioner is justified by a plain procedural
 2   bar and reasonable jurists would not find the ruling debatable.
 3          IT IS FINALLY ORDERED that the Clerk of the Court shall terminate this action
 4   and enter judgment accordingly.
 5          Dated this 8th day of July, 2019.
 6
 7
 8                                               Honorable Diane J. Humetewa
 9                                               United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
